DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter J.W. Melsa, Reg. No. 64,571, on August 30, 2022.
The application has been amended as indicated in the attached claim set.
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “obtaining a plurality of different pre-constructed queries, each query of the plurality of different pre-constructed queries querying respective data from a respective database, for each respective pre-constructed query of the plurality of pre-constructed different queries: determining a respective classification of the respective data queried from the respective database, the respective classification of the respective queried data representing one or more of a type, a class, or a source for the respective queried data, determining a respective correlation of the respective query with the respective classification of the respective queried data and adding, to a correlation data structure, the respective correlation between the respective pre-constructed query and the respective classification of the respective queried data, establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network, the underlying database different from each respective database, constructing in the data analytics application, a data model for underlying data in the underlying database, determining, based on the data model, a classification of the underlying data, selecting, in the correlation data structure, at least one of the plurality of different pre-constructed queries based on the classification of the underlying data matching the respective classification of the at least one of the plurality of different pre-constructed queries and displaying, in the data analytics application, the selected at least one of the different pre-constructed queries”, as recited in independent claim 1.
The closest prior art of record Sorkin et al. (Patent No. US 10,719,493 B2, hereinafter “Sorkin”) discloses obtaining a plurality of different pre-constructed queries, each query of the plurality of different pre-constructed queries querying respective data from a respective database, for each respective pre-constructed query of the plurality of pre-constructed different queries: determining a respective classification of the respective data queried from the respective database, however, Sorkin fails to disclose the respective classification of the respective queried data representing one or more of a type, a class, or a source for the respective queried data, determining a respective correlation of the respective query with the respective classification of the respective queried data and adding, to a correlation data structure, the respective correlation between the respective pre-constructed query and the respective classification of the respective queried data, establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network, the underlying database different from each respective database, constructing in the data analytics application, a data model for underlying data in the underlying database, determining, based on the data model, a classification of the underlying data, selecting, in the correlation data structure, at least one of the plurality of different pre-constructed queries based on the classification of the underlying data matching the respective classification of the at least one of the plurality of different pre-constructed queries and displaying, in the data analytics application, the selected at least one of the different pre-constructed queries. As such, the combined features as recited in independent claim 1, and similarly stated in independent claims 8 and 14 are not specifically disclosed in the prior arts of record.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited But Not Relied Upon
Jacob et al. (Patent No. US 11,163,755 B2)
A method may include receiving data representing a query of a consolidated dataset that may include datasets formatted atomized datasets, analyzing the query to classify portions of the query to form classified query portions, partitioning the query into sub-queries as a function of a classification type for each of the classified query portions, and retrieving data representing a query result from distributed data repositories (Abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166